— Appeal from two decisions of the Unemployment Insurance Appeal Board, filed June 10, 1975 and July 7, 1975, which, respectively, held claimant disqualified from receiving benefits because she voluntarily left her employment without good cause and denied claimant’s application to reopen and reconsider its June 10, 1975 decision. Claimant contended that the travel time to and from her work was unreasonably long and provided her with "good cause” for leaving her employment. What may or may not constitute good cause is a question solely within the province of the board, and its decision must be sustained when, as here, it is supported by substantial evidence (Matter of Famulare [Catherwood] 34 AD2d 705). Claimant’s argument that the board erred in failing to permit reopening and reargument is predicated on her contention that she could not properly be held to have voluntarily quit because she was not, in fact, yet employed. The question of whether claimant had commenced work or not was one within the exclusive province of the board, and, since there is substantial evidence in the record to support its decision, it must be affirmed (Matter of Marchena [Catherwood] 31 AD2d 774). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.